     Case: 1:20-cv-01444 Document #: 54 Filed: 08/26/21 Page 1 of 1 PageID #:345

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

William Amor
                                           Plaintiff,
v.                                                          Case No.: 1:20−cv−01444
                                                            Honorable John Z. Lee
John Reid & Associates, Inc., et al.
                                           Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, August 26, 2021:


        MINUTE entry before the Honorable John Z. Lee:The Court inadvertently did not
enter an order regarding the discovery schedule proposed in the parties' 5/10/21 status
report. The parties are directed to file a status report by 9/1/21, with an updated schedule.
The report, which shall be as concise as possible, shall also address (1) the current
deadlines imposed by the Court and whether the matter has been referred to the Magistrate
Judge in any fashion (e,g., for discovery supervision; for resolution of a motion; for
settlement; etc.); (2) the progress of discovery, if discovery is ongoing; (3) the status of
briefing on unresolved motions, if any; (4) whether the parties have engaged or are
engaging in settlement discussions and the status of those discussions; (5) for cases
without any future court dates, an agreed proposed schedule; (6) for cases that have future
court dates and if the parties believe there is good cause to extend the current deadlines, a
proposed amended schedule and the basis for the request; (7) a request for any agreed
action that the Court can take without a hearing; (8) and whether the parties believe a
telephonic hearing or in−person hearing is necessary within the next 60 days, and, if so,
the issue(s) that warrants discussion and the parties' respective positions. In light of the
COVID−19 pandemic and the related General Orders, the Court finds that it is necessary
to conduct the status hearing via telephone conference.(ca, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
